PER CURIAM.
Bennie Johnson appeals his conviction for dealing in stolen property and the resulting eight year prison sentence. We affirm appellant’s conviction. The sentencing guidelines scoresheet contains an error in the calculation of sentencing points that resulted in a sentence outside the guidelines range. However, appellant failed to raise this issue before the trial court. Therefore, we affirm appellant’s sentence without prejudice to seek relief from the trial court pursuant to Rule 3.800(a), Florida Rules of Criminal Procedure. See Fla. R.App. P. 9.140(d); Fla. R.Crim. P. 3.800(b); § 924.051(3), Fla. Stat. (Supp.1996); Harriel v. State, 710 So.2d 102, (Fla. 4th DCA 1998); Jennings v. State, 704 So.2d 1078 (Fla. 4th DCA 1997). See also Hernandez v. State, 698 So.2d 906, 907 (Fla. 4th DCA 1997) (“An erroneous calculation apparent on the face of the scoresheet is reviewable under rule 3.800[a].”).
AFFIRMED.
GLICKSTEIN, DELL and GUNTHER, JJ., concur.